                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________

  Rhonda Hill Wilson, Esquire                :
                                             :
  and                                        :
                                             :
  The Law Office of Rhonda Hill Wilson, P.C. :
                                             :
                        Plaintiffs,          :
         v.                                  :
                                             :
  The Hartford                               :      CIVIL ACTION NO. ______________
  Hartford Fire Insurance Company            :
  The Hartford Casualty Company              :
                                             :
  and                                        :
                                             :
  USI Insurance Services, LLC                :
                                             :
  and                                        :
                                             :
  USI Affinity Colburn Insurance Service     :
                                             :
                        Defendants.          :



                                  NOTICE OF REMOVAL

       Defendants The Hartford, Hartford Fire Insurance Company and Hartford Casualty

Insurance Company (“Defendants”), by and through their undersigned counsel, pursuant to 28

U.S.C. §§ 1332, 1441, and 1446, hereby removes to the United States District Court for the

Eastern District of Pennsylvania the case captioned Rhonda Hill Wilson, Esquire and the Law

Office of Rhonda Hill Wilson, P.C. v. The Hartford, Hartford Fire Insurance Company, The

Hartford Casualty Company and USI Insurance Services, LLC and USI Affinity Colburn

Insurance Service, Civil Action No. 200600877, Pennsylvania Court of Common Pleas,
Philadelphia County. Defendant USI Insurance Services, LLC consents to the removal of this

action.1

        In support of removal, Defendants show the following:

                                         INTRODUCTION

        1.      On or about June 15, 2020, Plaintiffs, Rhonda Hill Wilson, Esquire (“Wilson”) and

The Law Office of Rhonda Hill Wilson, P.C. (“Office” and collectively, “Plaintiffs”), instituted

suit by filing a Civil Action Complaint against Defendants in the Pennsylvania Court of Common

Pleas, Philadelphia County, assigned as Case No. 200600877. A copy of the Complaint is attached

hereto as Exhibit “A”, as required by 28 U.S.C. § 1446(a). No other documents have been served

on Defendants.

        2.      On or about June 22, 2020, Defendants were served with the Complaint, which

initial pleading set forth the claim for relief upon which the action was based.

        3.      Plaintiffs allege that they have an insurance policy with Defendants, obtained

through agents USI, that provides indemnity for certain losses. Compl. ¶ 5. Plaintiffs allege that

they have incurred “substantial lost business income and other financial losses” as a result of

COVID-19 and certain governmental orders described in the Complaint, that Defendants and USI

entities took in Plaintiffs’ premiums, and that Defendants rejected Plaintiffs’ claims. Compl. ¶¶ 6.

        4.      Plaintiffs seek monetary and nonmonetary relief, including a declaratory judgment

that Defendants owe them a duty of indemnity for the losses described in the Complaint, as well

as attorneys’ fees and punitive damages. Compl. at 11-12, 15, 17, 18, 19, 21, 22.




    1
     July 8, 2020 Declaration of John R. Sorrentino, Asst. General Counsel of USI Ins. Services, LLC ¶ 4
(Sorrentino Decl.), attached hereto as Exhibit “B”.
                                                   2
                                          BASIS OF REMOVAL

           5.      This case is properly removable to federal court because it involves a controversy

among citizens of different states and an amount in controversy that exceeds $75,000, exclusive

of interest and costs. See U.S.C. §§ 1332, 1441, and 1446.

A.         Citizenship

           6.      Plaintiff Wilson owns a residence in Pennsylvania2; is registered to vote in

Pennsylvania, with a polling station assigned near the residence3; and is a licensed attorney in

Pennsylvania, with an office in Pennsylvania.4 Plaintiff Wilson is a citizen of Pennsylvania.

           7.      Plaintiff Office, is a Pennsylvania professional corporation5 “which at all times

relevant hereto was located and operating at Suite 820, Two Penn Center, 1500 John F. Kennedy

Boulevard and doing the business of law in the City and County of Philadelphia, Commonwealth

of Pennsylvania.” Compl. ¶ 1. Plaintiff Office is a citizen of Pennsylvania. See 28 U.S.C.

§ 1332(c).

           8.      Plaintiffs name “The Hartford” as a defendant, but “The Hartford” does not exist

as a legal entity and therefore has no citizenship.6 See Gentry v. Sikorsky Aircraft Corp., 383 F.

Supp. 3d 442, 453-54 (E.D. Pa. 2019) (holding that a corporation’s registration of a fictitious name




     2
         See records for Rhonda Hill Wilson, Esquire, collectively attached hereto as Exhibit “C”.
     3
         See id.
     4
      See The Disciplinary Board of the Supreme Court of Pennsylvania, Wilson, Rhonda Hill, LOOK UP
AN ATTORNEY,    available at https://www.padisciplinaryboard.org/for-the-public/find-attorney/attorney-
detail/34813 (last visited July 8, 2020); Compl. ¶ 1.
     5
      See Pennsylvania Department of State, LAW OFFICE OF RHONDA HILL WILSON, A
PROFESSIONAL CORPORATION, SEARCH BUSINESS ENTITY, available at
https://www.corporations.pa.gov/search/corpsearch (last visited July 8, 2020).
     6
     See Legal Notice, THE HARTFORD, https://www.thehartford.com/legal-notice (last visited July 9,
2020).

                                                       3
“does not make the fictitious name a real and substantial party,” and that the fictitious name is

irrelevant to corporate citizenship). In any event, Plaintiffs allege that the purported citizenship of

the non-existent entity is Delaware and Connecticut. See Compl. ¶ 2. Neither of the alleged states

of citizenship for the non-existent entity is Pennsylvania, so non-existent entity “The Hartford”

does not present a problem for the diversity jurisdiction of this Court. See 28 U.S.C. § 1332(c).

         9.      Hartford Casualty Insurance Company is incorporated in and has a domicile in

Indiana and has its principal place of business in Connecticut.7 As such, Hartford Casualty

Insurance Company is a citizen of Indiana and Connecticut, not Pennsylvania, for diversity

purposes. See 28 U.S.C. § 1332(c).

         10.     The Complaint lists Hartford Fire Insurance Company in the caption of the

Complaint, but makes no mention of it in the body of the Complaint. Compare Compl. at 1, 3,

with Compl. ¶ 2. Hartford Fire Insurance Company is incorporated in and has its principal place

of business in Connecticut.8 As such, Hartford Fire Insurance Company is a citizen of Connecticut,

not Pennsylvania, for diversity purposes. See 28 U.S.C. § 1332(c).

         11.     Plaintiffs allege that USI Insurance Services, LLC is a “corporation” that is

“located” in New York and is “authorized to do business” in Pennsylvania. Compl. ¶ 3. USI

Insurance Services, LLC is not a corporation, but a limited liability company, registered in

Delaware.9 “[T]he citizenship of an LLC is determined by the citizenship of its members.” Lincoln

Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015). USI Insurance Services, LLC is




   7
       See id.
   8
       See id.
   9
      See Sorrentino Decl. ¶ 5; see also Delaware Department of State, USI INSURANCE SERVICES
LLC, SEARCH BUSINESS ENTITY, available at
https://icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx (last visited July 8, 2020).

                                                  4
a single member LLC whose single member is USI, Inc.10 USI, Inc. is incorporated in Delaware

and its principal place of business is New York.11 USI Insurance Services, LLC is therefore a

citizen of Delaware and New York, not Pennsylvania, for diversity purposes. See 28 U.S.C.

§ 1332(c).

          12.      Plaintiffs also name USI Affinity Colburn Insurance Service as a Defendant.

Compl. ¶ 4. Plaintiffs allege that USI Affinity Colburn Insurance Service is “located” and

“authorized to do business” in Pennsylvania. Compl. ¶ 4. This allegation is inadequate for

jurisdictional purposes. See McNair v. Synapse Grp. Inc., 672 F.3d 213, 219 n.4 (3d Cir. 2012)

(highlighting the need to identify the state of incorporation and principal state of business rather

than “mere residency in a state”, which “is insufficient for purposes of diversity [of citizenship].”)

(internal citation omitted). More importantly, there is no legal entity known as USI Affinity

Colburn Insurance Service.12 The names “Colburn” and “Colburn USI” were “used years ago” by

USI Insurance Services, LLC after an acquisition made by USI Insurance Services, LLC.13 USI

Affinity is a current trade name or a “doing business as” name, which is used in a segment of the

insurance market by USI Insurance Services, LLC.14           Since USI Affinity Colburn Insurance

Services and USI Affinity do not exist as legal entities, they have no citizenship and are not citizens

of Pennsylvania for diversity purposes. See Gentry v. Sikorsky Aircraft Corp., 383 F. Supp. 3d at

453-54.




   10
        Sorrentino Decl. ¶ 6
   11
        Id.
   12
        Id. ¶ 2.
   13
        Id.
   14
        Id. ¶ 3.

                                                  5
B.     Amount in Controversy

       13.     Plaintiffs are an attorney and a law office that “has been established and doing the

business of law since 1994.” Compl. ¶ 1. Plaintiffs allege that the law practice “was forced to

close on or about March 19, 2020” due to a series of orders by state and local officials related to

COVID-19 and, at the time of the filing of the complaint on June 15, 2020, “continue[d] to suffer

substantial lost business income and other financial losses.” Compl. ¶¶ 14, 41. Plaintiffs’

Complaint does not seek to limit its damages below the jurisdictional threshold of this Court.

       14.     Plaintiffs do not specify the exact amount of damages they are seeking, but assert

on the state court civil cover sheet that the “amount in controversy” is “[m]ore than $50,000.00.”

Ex. “A” at 3. The Complaint alleges seven causes of action, including one declaratory judgment

claim and six causes of action seeking monetary damages. Following each of the six separate

causes of action seeking monetary damages, Plaintiffs state for each claim that they “demand

judgment against Defendants in an amount in excess of $50,000.00, plus costs, interest, attorney

fees, delay damages and such other relief as this Honorable Court may deem appropriate.” Compl.

at 15, 17, 18, 19, 21, 22. Further, under Count III, Plaintiffs’ “Statutory Bad Faith Claim Pursuant

to 42 PA. C. S. § 8371”, Plaintiffs have a right to recover attorney fees and punitive damages if

successful. See Packard v. Provident Nat. Bank, 994 F.2d 1039, 1046 (3d Cir. 1993) (“When both

actual and punitive damages are recoverable, punitive damages are properly considered in

determining whether the jurisdictional amount has been satisfied.”); see also Suber v. Chrysler

Corp., 104 F.3d 578, 585 (3d Cir. 1997) (“Although 28 U.S.C. § 1332 excludes ‘interest and costs’

from the amount in controversy, attorney’s fees are necessarily part of the amount in controversy

if such fees are available to successful plaintiffs under the statutory cause of action.”).




                                                  6
          15.    When state practice does not permit demand for a specific sum or where

nonmonetary relief is sought—both of which are true here—the notice of removal may assert an

amount in controversy. See 28 U.S. Code § 1446(c)(2); see also Pa. R. Civ. P. 1021(b). Though

the Complaint is silent as to an exact figure in controversy, Plaintiffs’ six claims for monetary

damages “in excess of $50,000” total “in excess of” $300,000 before the inclusion of possible

attorneys’ fees and punitive damages. Therefore, the amount in controversy is greater than

$75,000.

C.        Miscellaneous

          16.    Under 28 U.S.C. § 1441(a), venue of the removed action is proper in this Court as

a district or division embracing the place where the state action is pending. The time within which

Defendants are required to file this Notice of Removal in order to remove this cause to the Court

has not yet expired.

          17.    Defendants will promptly file a copy of this Notice of Removal with the

Prothonotary of the Court of Common Pleas of Philadelphia County, where the action is currently

pending pursuant to 28 U.S.C. § 1446(d).15

                                          CONCLUSION

          Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants remove the case Rhonda Hill

Wilson, Esquire and the Law Office of Rhonda Hill Wilson, P.C. v. The Hartford, Hartford Fire

Insurance Company, The Hartford Casualty Company and USI Insurance Services, LLC and USI

Affinity Colburn Insurance Service, Civil Action No. 200600877, Pennsylvania Court of Common




     15
      Attached as Exhibit “D” is a copy of the Defendant’s Notice of Filing of Notice of Removal to the
Court of Common Pleas of Philadelphia County, which will be filed by Defendants in the pending State
Action.

                                                   7
Pleas, Philadelphia County, to the United States District Court for the Eastern District of

Pennsylvania, on this 10th day of July, 2020.

                                                Respectfully submitted,


                                                By: /s/ Richard D. Gable, Jr.____
                                                    Richard D. Gable, Jr.

                                                BUTLER WEIHMULLER KATZ CRAIG, LLP
                                                Bar No.: 65842
                                                1818 Market Street
                                                Suite 2740
                                                Philadelphia, Pennsylvania 19103
                                                Phone: 267-507-1410
                                                rgable@butler.legal

                                                Sarah D. Gordon
                                                sgordon@steptoe.com
                                                John J. Kavanagh
                                                jkavanagh@steptoe.com
                                                Chris Han
                                                chan@steptoe.com
                                                STEPTOE & JOHNSON LLP
                                                1330 Connecticut Avenue, NW
                                                Washington, DC 20036
                                                Phone: 202-429-8005
                                                Pro Hac Vice Applications Forthcoming

                                                Attorneys for Defendants The Hartford,
                                                Hartford Fire Insurance Company,
                                                and Hartford Casualty Insurance Company


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Removal will be
served upon counsel via the Court’s Electronic Filing System.

                                  Rhonda Hill Wilson
                      LAW OFFICE OF RHONDA HILL WILSON, P.C.
                            1500 John F. Kennedy Boulevard
                                       Suite 820
                                Philadelphia, PA 19102
                                 Phone: 215-972-0400

                                                   8
          rhwilson@philly-attorney.com
              Attorney for Plaintiffs

                 Christopher P. Leise
           leisec@whiteandwilliams.com
          WHITE AND WILLIAMS LLP
           457 Haddonfield Rd Suite 400,
                Cherry Hill, NJ 08002
                Phone: 856-317-3646
Attorney for Defendant USI Insurance Services LLC



                    By: /s/ Richard D. Gable, Jr.___
                        Richard D. Gable, Jr.

                    BUTLER WEIHMULLER KATZ CRAIG, LLP
                    State Bar No.: 65842
                    1818 Market Street, Suite 2740
                    Philadelphia, Pennsylvania 19103
                    Phone: 267-507-1410
                    rgable@butler.legal




                       9
